—Order unanimously reversed on the law without costs and motions granted. Memorandum: Supreme Court erred in denying plaintiffs motions to amend the judgment of foreclosure and sale nunc pro tunc to grant a deficiency judgment, which had been inadvertently omitted. Mark J. Gonsenhauser (defendant) had notice of plaintiffs application for a deficiency judgment and stipulated that such judgment be granted. Therefore, no prejudice to defendant could be shown (see, Pines at Setauket v Retirement Mgt. Group, 246 AD2d 528, 530; Poughkeepsie Sav. Bank v Maplewood Land Dev. Co., 210 AD2d 606, 608). (Appeal from Order of Supreme Court, Monroe County, Bergin, J. — Amend Judgment.) Present— Green, J. P., Lawton, Wisner, Scudder and Balio, JJ.